Case 1:20-cv-21979-CMA Document 35 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-21979-CV-ALTONAGA

  MIKE ELBERT NEAL,

         Plaintiff,

  v.

  UNIT OFFICER DELMAN LUMPKINS, UNIT
  OFFICER FRADE, CAPTAIN ANGELA F.
  LAWRENCE, and SERGEANT TERRANCE
  HAMILTON,

        Defendants.
  ______________________________________________/

                           MOTION TO WITHDRAW AS COUNSEL
                      OF RECORD FOR PLAINTIFF MIKE ELBERT NEAL

         Pursuant to Local Rule 11.1(d)(3)(A), John R. Byrne, of the law firm of León Cosgrove,

  LLP, Diego Perez Ara and the law firm of León Cosgrove, LLP respectfully request the entry of

  an Order permitting their withdrawal from the representation of Plaintiff Mike Elbert Neal in the

  above-referenced matter. In support, the undersigned states as follows:

         1.      On May 12, 2020, Mr. Byrne from the law firm of León Cosgrove, LLP and the

  law firm of León Cosgrove, LLP appeared in this action by filing a complaint [ECF No. 1].

         2.      On September 16, 2020, Mr. Perez Ara filed a notice of attorney appearance [ECF

  No. 29].

         3.      As a result of irreconcilable differences, Mr. Byrne, Mr. Perez Ara and the law firm

  of León Cosgrove, LLP are moving to withdraw from their representation of Mr. Neal.

         4.      Pursuant to Local Rule 11.1(d)(3)(A), undersigned has served Mr. Neal and

  opposing counsel with a notice of this motion by email. To undersigned’s knowledge, Mr. Neal


                                                LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR. I 8 T H FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 1:20-cv-21979-CMA Document 35 Entered on FLSD Docket 08/02/2021 Page 2 of 2




  does not have new or remaining counsel. Undersigned counsel is unaware of Mr. Neal’s current

  mailing address.

          5.      This motion is not filed for the purposes of delay and undersigned counsel has taken

  all steps reasonably practicable to protect the client’s interests.

          WHEREFORE, John R. Byrne and Diego Perez Ara and the law firm of León Cosgrove,

  LLP respectfully request the entry of an Order permitting their withdrawal from the representation

  of Plaintiff Mike Elbert Neal in the above-referenced matter and to be relieved of any further

  responsibility of the handling of this matter. A proposed order is attached hereto and will also be

  submitted via e-mail to the Court as prescribed by Section 3I(6) of the CM/ECF Administrative

  Procedures.

  CERTIFICATE OF CONFERENCE IN COMPLIANCE WITH S.D. FLA. L.R. 7.1(A)(3)

          Pursuant to S.D. Fla. L.R. 7.1(a)(3), the undersigned counsel contacted counsel for

  Defendants regarding the relief requested in this motion. Counsel for Unit Officer Delman

  Lumpkins does not oppose. Counsel for the county, Defendants Captain Angela F. Lawrence and

  Sergeant Terrance Hamilton take no position.

   Dated: August 2, 2021                                       Respectfully submitted,

                                                               s/John R. Byrne
                                                               John R. Byrne
                                                                Florida Bar No. 126294
                                                               Email: jbyrne@leoncosgrove.com
                                                               Email: cmanzano@leoncosgrove.com
                                                               Diego Pérez Ara
                                                                Florida Bar No. 1023765
                                                               Email: dperez@leoncosgrove.com
                                                               Email: jfelipe@leoncosgrove.com
                                                               León Cosgrove, LLP
                                                               255 Alhambra Circle, 8th Floor
                                                               Coral Gables, Florida 33134
                                                               Telephone: 305.740.1975
                                                               Counsel for Plaintiff


                                                      2
                                              LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
